Citation Nr: 0812358	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-30 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a service-connected right shoulder disability diagnosed 
as degenerative joint disease and chronic peritendinitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, denied an 
increased rating for the veteran's service-connected right 
shoulder disability.  

The case was previously before the Board in March 2006, when 
it was remanded to obtain additional medical records and for 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The veteran reports being right handed. 

2.  The veteran's service-connected degenerative joint 
disease and chronic peritendinitis of the right shoulder is 
manifested by abduction to 141 degrees with pain beginning at 
110 degrees, and flexion to 142 degrees with pain beginning 
at 110 degrees.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's right (major) shoulder degenerative joint 
disease and chronic peritendinitis, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.71a and Diagnostic Codes 5003, 5201 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, this notice 
was provided to the veteran in a letter dated June 2003, 
which was prior to the adjudication of the issue.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in a letter dated 
April 2006.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2006.  The letter specifically informed him of what 
evidence was required to substantiate the claim and that he 
should indicate the impact his service-connected disability 
had on his employment.  Also, the May 2004 Statement of the 
Case (SOC) notified the veteran that joint disabilities are 
rated based upon limitation of motion measured in degrees.  
The veteran's claim was readjudicated in a November 2007 
Supplemental Statement of the Case (SSOC).  

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet all of the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  The veteran 
was provided the necessary rating criteria in the letters and 
SOC indicated above and his case was subsequently 
readjudicated in the 2007 SSOC.  Accordingly, a reasonable 
person would be expected to understand what is required for 
an increased rating.  The veteran was accorded several VA 
Compensation and Pension examination and provided multiple 
opportunities to present additional evidence.  In January 
2007 and January 2008 he indicted that he had no further 
evidence to submit.   

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; hearing testimony, VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claim 
for an increased disability rating for his service-connected 
right shoulder disorder.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The evidence of record reveals that the veteran injured his 
right shoulder during a period of active duty for training in 
1983.  The diagnosis was degenerative joint disease and 
chronic peritendinitis.  

In December 1987, a VA examination of the veteran was 
conducted.  The veteran reported being right handed.  Range 
of motion testing revealed abduction to 100 degrees and 
flexion to 160 degrees.  An April 1988 VA X-ray examination 
report revealed spurring (arthritis) on the distal tip of the 
right clavicle.  

In July 2003, a VA joints examination of the veteran was 
conducted.  The veteran reported being right handed and that 
he was an industrial arts teacher.  He further reported 
having right shoulder pain with doing carpentry work and 
writing on a chalk board.  Physical examination of the right 
shoulder revealed no evidence of ankylosis, edema, effusion, 
weakness, instability, redness, or swelling.  Tenderness to 
palpation was noted.  Range of motion testing revealed 
abduction to 130 degrees and flexion to 95 degrees with pain 
on motion noted at the end of the range of motion.  

In February 2005, another VA joints examination of the 
veteran was conducted.  He reported having right shoulder and 
scapula pain.  Range of motion testing of the right shoulder 
revealed normal range of motion with both abduction and 
flexion being to 180 degrees; however pain began at 120 
degrees of motion.  The Board notes that the normal range of 
motion of the shoulder for both flexion and abduction from 0 
to 180 degrees.  Ninety degrees denotes the half-way point of 
this range of motion and is at shoulder level.  38 C.F.R. § 
4.71, Plate I (2007).  No objective evidence of pain on 
motion was noted.  

In September 2007, the most recent VA joints examination of 
the veteran was conducted.  The veteran still reported being 
right handed and that his right shoulder disability had 
worsened since the prior VA examination.  He complained of 
constant right shoulder pain, but denied any locking or 
ankylosis.  Range of motion testing revealed abduction to 141 
degrees with pain at 110 degrees, and flexion to 142 degrees 
with pain at 110 degrees.  

There are a few VA treatment records which show complaints of 
right shoulder pain being treated with prescription pain 
medication.  The veteran claims that he requires physical 
therapy on a regular basis from a private medical provider 
for his right shoulder disorder.  However, a letter received 
in July 2004 reveals that this is treatment by a chiropractor 
primarily for complaints of cervical spine (neck) pain for 
which the veteran is not service-connected.  Moreover, VA has 
on multiple occasions requested complete copies of the 
veteran's medical records from his private physician and 
chiropractor and they failed to reply.  The RO notified the 
veteran by way of a May 2007 letter that the records could 
not be obtained and that it was his ultimately his 
responsibility to see that VA received the records .  

The veteran's service-connected right shoulder disability is 
presently rated at 10 under Diagnostic Code 5003 for 
degenerative arthritis which requires rating under limitation 
of motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).

As noted above, the medical evidence of record establishes 
that the veteran is right handed.  Accordingly, the 
disability rating assigned for his right shoulder disability 
involves rating the major extremity.  The Board notes that 
the RO has inexplicably indicated that the appropriate range 
of motion to be considered is under Diagnostic Code 5206, 
this is incorrect as this is used to measure limitation of 
flexion of the forearm (elbow).  The evidence of record 
clearly shows that the veteran's right shoulder, not his 
elbow, is the joint which is disabled. 

Limitation of motion of the arm (shoulder) is rated under 
Diagnostic Code 5201.  A 20 percent rating contemplates 
limitation of motion of the major arm to shoulder level (90 
degrees).  A 30 percent rating contemplates limitation of 
motion to midway between the side and shoulder level (45 
degrees).  Finally, a 40 percent rating, the highest rating 
assignable under this Diagnostic Code, contemplates 
limitation of motion of the major extremity to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2007).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right shoulder disability. The 
medical evidence of record clearly shows that his flexion and 
abduction of the right shoulder are limited to 110 degrees 
each because of pain.  This does not even approximate being 
at shoulder level to meet the criteria for a 20 percent 
rating.  Likewise, while the Board acknowledges that the 
veteran is impaired due to the inability to engage in 
prolonged or overhead use of the arm/shoulder, no evidence of 
record demonstrates that the veteran's limitation of motion 
of the arm is to shoulder level.  Accordingly, the veteran is 
assigned a 10 percent rating pursuant to Diagnostic Code 5003 
for arthritis of his shoulder.  There is no evidence that the 
veteran's range of motion of the left shoulder is limited to 
a degree that would warrant the assignment of a disability 
rating in excess of 10 percent.  Therefore, an increased 
rating must be denied. 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The Board has considered the veteran's left shoulder 
disability under other appropriate Diagnostic Codes. However, 
there is no evidence of: ankylosis, dislocation, nonunion, 
malunion, or flail joint of the right shoulder.  As such, 
disability ratings in excess of 10 percent are also not 
warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203 (2006).

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability rating.  The Board has 
considered the veteran's claim for an increased rating under 
all appropriate diagnostic codes.  In this case, the 
veteran's reports of pain have been recognized by the 
assignment of a 10 percent disability rating for his right 
shoulder disorder.  Moreover, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
rating in excess of 10 percent for the right shoulder, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for a service-
connected right shoulder disability, diagnosed as 
degenerative joint disease and chronic peritendinitis, is 
denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


